Citation Nr: 1749238	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for a surgical repair scar on the left knee (left knee scar).

2.  Entitlement to a higher (compensable) initial disability rating for a left knee anterior cruciate ligament tear, status post surgical repair (left knee disability) from January 1, 2010, and in excess of 10 percent from September 14, 2012.

3.  Entitlement to a higher initial disability rating for lumbosacral spine herniated disc with degenerative joint disease (back disability), in excess of 10 percent from January 1, 2010, and in excess of 20 percent from May 22, 2015.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1984 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Winston Salem, North Carolina.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  The September 2010 rating decision, in pertinent part, granted service connection for a left knee scar, left knee disability, and a back disability, and assigned noncompensable disability ratings from January 1, 2010 (the day following service separation).  A March 2013 rating decision assigned a higher initial 10 percent rating for the back disability from January 1, 2010.  An April 2017 rating decision assigned a higher initial 10 percent rating for the left knee disability from September 14, 2012, and a higher initial 20 percent rating for the back disability from May 22, 2015.

In May 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	Per the Veteran's May 2017 Board testimony, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the issue of a higher (compensable) initial disability for the left knee scar.

2.	For the initial rating period on appeal from January 1, 2010 to September 14, 2012, the left knee disability has been manifested by flexion greater than 60 degrees and extension limited by less than 5 degrees, without painful motion, arthritis, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

3.	For the initial rating period on appeal from September 14, 2012, the left knee disability has been manifested by flexion greater than 60 degrees and extension limited by less than 5 degrees, painful motion, and arthritis, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

4.	For the initial rating period on appeal from September 14, 2012, the left knee disability has also been manifested by slight instability.

5.	For the initial rating period on appeal from January 1, 2010 to May 22, 2015, the back disability has been manifested by painful limitation of motion of the thoracolumbar spine with forward flexion greater than 60 degrees, with a combined range of motion of the thoracolumbar spine greater than 120 degrees, without abnormal gait or spinal contour, ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least two weeks during a 12 month period.

6.	For the initial rating period on appeal from May 22, 2015, the back disability has more nearly approximated painful limitation of motion of the thoracolumbar spine with forward flexion limited to 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least six weeks during a 12 month period.


CONCLUSIONS OF LAW

1.	The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher (compensable) disability rating for the left knee scar.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.	For the initial rating period on appeal from January 1, 2010 to September 14, 2012, the criteria for a higher (compensable) initial disability rating for the left knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5019, 5260 (2017).

3.	For the initial rating period on appeal from September 14, 2012, the criteria for a higher initial disability rating in excess of 10 percent for the left knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4.	Resolving all reasonable doubt in favor of the Veteran, for the initial rating period on appeal from September 14, 2012, the criteria for a separate 10 percent disability rating for mild instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5257 (2017).

5.	For the initial rating period on appeal from January 1, 2010 to May 22, 2015, the criteria for a higher initial disability rating in excess of 10 percent for the back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

6.	Resolving all reasonable doubt in favor of the Veteran, for the initial rating period on appeal from May 22, 2015, the criteria for a higher disability rating of 40 percent, and no higher, for the back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Left Knee Scar Rating Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per the May 2017 Board hearing testimony, the Veteran asked to withdraw the issue of a higher (compensable) initial disability for the left knee scar.

As the Veteran has withdrawn the appeal regarding a higher initial disability rating for the left knee scar, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and the issue of a higher (compensable) initial disability rating for the left knee scar will be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is challenging the initial disability ratings assigned following the grant of service connection for a left knee disability and a back disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issues of a higher initial disability rating for the left knee disability and back disability no additional notice is required regarding the downstream elements of the service connection claims.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in February 2010, December 2012, and May 2015, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2010, December 2012, and May 2015 VA examination reports reflect that the VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed findings supported by clinical testing.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  In this case, the RO has already assigned staged ratings for the left knee disability and the back disability, as discussed below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Rating for the Left Knee Disability

In this case, the Veteran is in receipt of a noncompensable initial rating for the left knee disability for the period from January 1, 2010 to September 14, 2012 under Diagnostic Code (DC) 5099-5019, and a 10 percent disability rating for the period from September 14, 2012 under Diagnostic Code 5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.

Diagnostic Code 5019 instructs that a bursitis disability is to be rated under 
DC 5003, which in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent rating is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  If, however, the bursitis disability results in a compensable limitation of motion, then DC 5003 directs the disability to be rated under the appropriate Diagnostic Code for the specific joint or joints involved, which in this case would be for the limitation of flexion of the leg under DC 5260.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate rating under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

The appropriate diagnostic codes for rating limitation of motion of the left knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability ratings of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  Id.  

A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

After a review of all the evidence of record, lay and medical, the Board finds that for the initial rating period on appeal from January 1, 2010 to September 14, 2012, the left knee disability has been manifested by flexion greater than 60 degrees and extension limited by less than 5 degrees, without painful motion, arthritis, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  As such, the Board finds that a compensable initial rating for the left knee disability is not warranted for the period from January 1, 2010 to September 14, 2012.

Service treatment records reflect that the Veteran underwent a reconstruction of the left anterior cruciate ligament in March 2001.  Subsequent service treatment records from August 2001 show that the Veteran had undergone physical therapy following the March 2001 surgery, and that at the time of the August 2001 service treatment records, the left knee was asymptomatic and had full range of motion.

Shortly after service separation, the Veteran was provided with a VA examination in February 2010.  The February 2010 VA examination report reflects full range of motion measured in the left knee on flexion and extension, without evidence of painful motion; the February 2010 VA examination report also shows negative findings for joint swelling, effusion, tenderness, or laxity, ankylosis, arthritis, pain, episodes of dislocation or subluxation, locking episodes, or episodes of flare-ups.

Based on the foregoing, the Board finds that the weight of the lay and medical evidence of record demonstrates that for the initial rating period on appeal from January 1, 2010 to September 14, 2012, the left knee disability had not more nearly approximated the criteria for a compensable (i.e. 10 percent) disability rating under DC 5099-5019 or under DC 5260.  During this period, the evidence of record shows the left knee was asymptomatic and had not manifested in arthritis, painful motion, or any limitation of motion; therefore, the Board finds that a higher (compensable) initial disability rating is not warranted under either DC 5099-5019 or DC 5260 for the left knee disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

As discussed above, the Veteran is in receipt of an initial 10 percent rating for the left knee disability under 38 C.F.R. § 4.59 and DC 5260 for the period from September 14, 2012, which is the earliest evidence in the record showing left knee arthritis and noncompensable limitation of motion.  The Veteran generally contends that the left knee disability has been manifested by more severe symptomatology than that contemplated by the 10 percent rating assigned. 

After a review of all evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that for the initial rating period on appeal from September 14, 2012, a higher initial rating in excess of 10 percent for the left knee disability is not warranted.  The Board finds that the weight of the evidence shows that for the initial rating period on appeal from September 14, 2012, the left knee disability has been manifested by flexion greater than 60 degrees and extension limited by less than 5 degrees, painful motion, and arthritis, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

A September 2012 VA treatment record, upon which the current 10 percent rating was assigned, shows the Veteran complained of increased left knee pain and weakness.  Upon examination, range of motion in the left knee was normal and no pain was elicited by motion; the VA provider also did not find objective evidence of weakness in the left knee.  A MRI of the left knee ordered during the September 2012 VA treatment revealed evidence of degenerative arthritis in the left knee.  Similarly, VA treatment records from May 2013 and January 2015 also note that examination of the left knee revealed normal range of motion and no pain was elicited by motion.

A December 2012 VA examination report shows left knee flexion to 140 degrees and extension to 0 degrees, without evidence of painful motion.  During the December 2012 VA examination, the Veteran reported episodes of flare-ups with symptoms of swelling, pain, and limited motion.  The December 2012 VA examiner assessed that there was no additional loss of function or motion due to pain, weakness, fatigability, or incoordination after repetitive use testing.  Further, the December 2012 VA examination report reflects negative findings for left knee ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, malunion or nonunion of the tibia or fibula, and genu recurvatum.

The Veteran underwent another VA examination in May 2015.  The May 2015 VA examination report shows left knee flexion to 140 degrees and extension to 0 degrees, with pain noted on flexion that causes functional loss.  The May 2015 VA examiner assessed that there was no additional loss of function or range of motion due to pain, weakness, fatigability, or incoordination after repetitive use testing.  During the May 2015 VA examination, the Veteran did not report episodes of flare-ups in the left knee.  Additionally, the May 2015 VA examination report reflects negative findings for left knee ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, malunion or nonunion of the tibia or fibula, and genu recurvatum.

To the extent that the Veteran had painful motion of the left knee and flare-ups, such painful motion and flare-ups were specifically considered in the grant of the 10 percent disability rating.  See June 2015 rating decision; April 2017 rating decision; April 2017 Supplemental Statement of the Case.  38 C.F.R. § 4.59; DeLuca at 206-07.  To alternatively consider the above evidence as pain throughout left knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell, 25 Vet. App. at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, both the December 2012 and May 2015 VA examiners made specific findings of no left knee ankylosis, and noted that no change in range of motion was anticipated due to pain, weakness, fatigability, or incoordination with repetitive use of the left knee over time.  Although the Veteran reported episodes of flare-ups during the December 2012 VA examination, the VA examiner nonetheless did not assess that any change in range of motion in the left knee was anticipated due to pain and swelling during such episodes.

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a higher (compensable) initial rating for the left knee disability for the period from January 1, 2010 to September 14, 2012, and in excess of 10 percent for the initial rating period from September 14, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Consideration of a Separate Rating for Left Knee Instability

The Board has also considered whether a separate (or higher) disability rating is warranted for any other left knee disability.  As the evidence of record does not reflect that the left knee is ankylosed, that the semilunar cartilage is dislocated with frequent episodes of locking, pain, and joint effusion, that the semilunar cartilage has been removed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the Veteran's left knee disability has been manifested by limitation of flexion or extension to a compensable degree, a separate (or higher) disability rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

The evidence of record does indicate symptoms of slight left knee instability.  The September 2012 VA treatment record reflects the Veteran complained of left knee pain and weakness.  Although the VA provider did not find weakness or instability in the left knee upon examination, the Veteran was nonetheless prescribed a soft knee brace.  Further, the December 2012 VA examination report reflects a positive finding for constant use of a left knee brace for support.  Finally, during the May 2017 Board hearing, the Veteran testified to wearing a knee brace on a daily basis due to instability in the left knee.

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, from September 14, 2012, the Veteran's left knee disability has manifested slight instability.  The evidence shows that, during the relevant period on appeal, the Veteran's left knee instability manifested primarily as giving out with use of a knee brace to manage the disability.  Such symptomatology represents a "slight" impairment of the Veteran's left knee functionality.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected left knee disability has shown "slight" instability; therefore, a separate 10 percent rating is warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 

Initial Rating for the Back Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran is in receipt of an initial 10 percent rating for the service-connected back disability under the General Rating Formula for the initial rating period on appeal from January 1, 2010 (date following service separation) to May 22, 2015, and a 20 percent rating from May 22, 2015.  See 38 C.F.R. § 4.71a.  The Veteran generally contends that higher initial disability ratings are warranted for the back disability.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from January 1, 2010 to May 22, 2015, the criteria for an initial rating in excess of 10 percent for the back disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237.  For the initial rating period on appeal from January 1, 2010 to May 22, 2015, the back disability has been manifested by painful limitation of motion of the thoracolumbar spine with forward flexion greater than 60 degrees, with a combined range of motion of the thoracolumbar spine greater than 120 degrees, without abnormal gait or spinal contour, ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least two weeks during the past 12 months.

The evidence of record includes an August 1999 service treatment record that shows the Veteran complained of low back pain after hyperextending his neck while playing soccer.  Upon examination, localized tenderness and muscle spasms in the lumbar paraspinal area were noted.  The service examiner also noted that forward flexion was limited to 30 degrees due to pain and assessed the Veteran had a back muscle strain.  Another August 1999 service treatment record from approximately one week later shows the Veteran was seen for a follow up of the earlier complaints of low back pain.  During the latter August 1999 service treatment, the Veteran reported the lower back pain had resolved, had no complaints, and had not taken any medication for back pain for the last 48 to 72 hours.  Examination of the Veteran revealed normal gait, normal curvature of the back, full range of motion, and reflexes in the lower extremities were within normal limits.  The service examiner's assessment was that the acute back strain had resolved.

Shortly after service separation, the Veteran was provided with a VA examination in February 2010.  During the February 2010 VA examination, the Veteran reported constant pain in the midline lumbosacral spine.  The February 2010 VA examination report reflects forward flexion of the thoracolumbar spine to 90 degrees, without objective evidence of painful motion, and a combined range of motion of the thoracolumbar spine of 300 degrees.  During the February 2010 VA examination, the Veteran endorsed episodes of flare-ups every five to six months, lasting three to seven days, with severe symptoms that rendered the Veteran unable to function at all.  The February 2010 VA examination report reflects negative findings for abnormal gait, abnormal spinal curvatures, ankylosis, and neurological symptoms.  The February 2010 VA examiner assessed that there was no additional limitation of motion anticipated in the thoracolumbar spine due to pain, fatigue, lack of endurance, weakness, or incoordination after repetitive use testing.

The Veteran underwent another VA examination in December 2012.  During the December 2012 VA examination, the Veteran endorsed episodes of flare-ups with symptoms of pain and limited motion.  Range of motion testing of the thoracolumbar showed flexion to 90 degrees, to include as due to pain, and a combined range of motion of the thoracolumbar spine to 240 degrees, to include as due to pain.  The VA examination report reflects positive findings for arthritis and guarding and/or muscle spasms in the back that do not result in abnormal gait or spinal contour, and negative findings for atrophy, ankylosis, radiculopathy, other neurologic abnormalities, and IVDS.  The December 2012 VA examiner assessed that there was no additional limitation of motion in the thoracolumbar spine due to pain, fatigue, weakness, or incoordination after repetitive use testing.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the back disability does not warrant a rating in excess of 10 percent under DC 5237 for the initial rating period from January 1, 2010 to May 22, 2015.  VA treatment records during this period reflects the Veteran sought treatment for back pain, but does not indicate that forward flexion of the thoracolumbar spine was less than 60 degrees or that the Veteran had muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  To the extent that the Veteran had flare-ups of the back disability and painful motion, such flare-ups and painful motion were considered in the grant of the 10 percent disability rating.  See March 2013 rating decision; March 2013 Statement of the Case; April 2017 Supplemental Statement of the Case.  Further, both the February 2010 and December 2012 VA examiners assessed that there was no additional loss of motion in the back due to pain, weakness, fatigability, or incoordination after repetitive use testing.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a higher initial rating in excess of 10 percent for the back disability for the period from January 1, 2010 to May 22, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

As discussed above, the Veteran is in receipt of an initial 20 percent rating for the back disability for the period from May 22, 2015.  After a review of all the lay and medical evidence of record, the Board finds that, for the initial rating period from May 22, 2015, the back disability has more nearly approximated painful limitation of motion of the thoracolumbar spine with forward flexion limited to 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least six weeks during the past 12 months.  As such, the Board finds that a higher 40 percent rating for the back disability is warranted for the initial rating period from May 22, 2015.

The Veteran underwent another VA examination in May 2015.  The May 2015 VA examination report reflects forward flexion in the thoracolumbar spine to 45 degrees, with pain beginning at 30 degrees, and a combined range of motion in the thoracolumbar spine of 80 degrees, including as due to pain.  The May 2015 VA examiner assessed additional limitation of motion and painful motion following repetitive use testing , and noted positive findings for arthritis and guarding and/or muscle spasms in the back that do not cause abnormal gait or abnormal spinal contour.  The May 2015 VA examination report reflects negative findings for atrophy, radiculopathy, other neurological abnormalities, and IVDS.

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that for the initial period from May 22, 2015, the back disability has more nearly approximated forward flexion limited to 30 degrees due to painful motion; therefore, a higher initial rating of 40 percent is warranted for the period from May 22, 2015.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board further finds that an initial rating in excess of 40 percent for the back disability is not warranted for the period from May 22, 2015.  The evidence of record demonstrates that the back disability has not manifested in unfavorable ankylosis of the entire thoracolumbar spine (criteria required for a 50 percent rating).  The May 2015 VA examination report specifically reflects negative findings for ankylosis in the thoracolumbar spine.  Furthermore, the May 2015 VA examination report, along with the Veteran's May 2017 Board hearing, demonstrates that the back disability has not manifested in incapacitating episodes having a total during of at least six weeks during any 12 month period.

Finally, the Board has also considered whether a separate rating is warranted for any neurologic deficits resulting from the service-connected back disability at any point during the entire initial rating period on appeal from January 1, 2010.  No evidence has been received by VA indicating that the Veteran is currently diagnosed with any neurologic abnormalities associated with the service-connected back disability.  Additionally, the February 2010, December 2012, and May 2015 VA examination reports all contain negative findings for radiculopathy and other neurologic abnormalities that may be associated with the back disability.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 40 percent for the back disability for the period from May 22, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected left knee and back disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the service-connected left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, weakness, and instability, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca at 206-07.

The Board has additionally considered ratings under alternate schedular rating criteria, and has granted a separate rating for the left knee disability due to instability.  See 38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Therefore, the Board finds that the record does not reflect that the Veteran's left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of an extraschedular rating. 

Next, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has manifested in painful movement, muscle spasm, guarding, and limitation of motion due to pain and during flare-ups.  The schedular criteria for rating the back disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath at 592(read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

All the symptomatology and functional impairment described above result from the limitation motion of the thoracolumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the back disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployed or unemployable due to one or more service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 


ORDER

The appeal for a higher (compensable) initial disability rating for the left knee scar is dismissed.

A higher (compensable) initial disability rating for the left knee disability for the period from January 1, 2010 to September 14, 2012, and a higher initial rating in excess of 10 percent for the period from September 14, 2012, is denied. 

A separate 10 percent disability rating, but no higher, from September 14, 2012 for instability of the left knee is granted.

An initial disability rating in excess of 10 percent for the back disability for the period from January 1, 2010 to May 22, 2015 is denied; a higher initial disability rating of 40 percent, but no higher, from May 22, 2015 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


